Mills, J.
(dissenting). The plaintiff, Nancy Narducci, appeals from a Superior Court judgment affirming a ruling against her by the Contributory Retirement Appeal Board (CRAB). She primarily argues that CRAB’s decision is unsupported by substantial evidence. I agree, and would reverse.
The facts marshaled by the judge are summarized briefly. Narducci worked as a music teacher for the Natick public schools from 1980 to January 18, 1994, when she stopped working because of acute bronchitis and asthma. She had worked on Mondays, Wednesdays, and Fridays at the Bennett-Hemenway School (“the Ben-Hem”), and on Tuesdays and Thursdays at the Lilja School. In September, 1993, principally because of a shortage of classroom space, her desk was relocated to the basement of the Ben-Hem. She ultimately was situated in an abandoned locker room then being used for storage.
Narducci had a history of recurring respiratory difficulties dating back to February, 1989, when she developed sinusitis after surgery for a deviated septum. Beginning in September, 1993, she began to experience headaches and head congestion on days when she worked at the Ben-Hem. These symptoms did not occur, however, on days she worked at the Lilja School or remained at home. From November 12, 1993, to January 3, 1994, she was out sick with viral bronchitis. On November 30, 1993, she wrote to the principal of the Ben-Hem and informed him that she believed her bronchitis to have been the result of an allergic reaction triggered by poor air quality at the Ben-Hem. She asked that the school be tested for “all possible pollutants such as mold, fungus, chemicals or asbestos.”
On December 21, 1993, Narducci was evaluated by Dr. *140Michael Lawrence. She reported that her sinus headache and rhinitis had abated since she had been away from the Ben-Hem, but she also reported a new onset of chest congestion, shortness of breath, and wheezing. After returning to work on January 3, 1994, Narducci reported a reoccurrence of her original symptoms within an hour of entering the Ben-Hem. She consulted Dr. Andrew Davidson on January 6, 1994. He suspected occupationally-induced asthma from mold at the Ben-Hem.
From February 2, 1994, to February 18, 1994, the Universal Engineering Corporation (Universal) conducted an indoor air quality study (IAQS) at the Ben-Hem and Lilja Schools as well as at Narducci’s residence. The tests identified “very light growth” of mold at the Lilja School, where growth concentrations ranged from 0 to 22 CFU/m3 (colony forming units per cubic meter). It also indicated “light growth” of mold at the Ben-Hem (from 0 to 144 CFU/m3) and in Narducci’s home (from 0 to 120 CFU/m3). The report did not, however, reveal what kinds of mold were present in each individual location. See note 1, infra.
Narducci attempted a return to work, at the Lilja School, on March 1, 1994. By noon, however, she reported severe shortness of breath, wheezing, chest pains, dizziness, and cough. She was unable to complete the workday and never thereafter returned to teaching.
Narducci filed an application for accidental disability retirement benefits on December 7, 1995. She ultimately claimed occupational asthma and multiple chemical sensitivity resulting from exposure to irritants at the Ben-Hem. The Teachers’ Retirement Board (board) denied her application on May 31, 2002, on the ground that she had not demonstrated that work conditions had caused her disability. The board’s decision relied substantially upon Universal’s IAQS report, which ostensibly proved no statistically significant difference between the mold at the Ben-Hem and that in Narducci’s home. Narducci challenged the board’s decision before an administrative magistrate of the Division of Administrative Law Appeals (DALA), who held an evidentiary hearing and, on November 18, 2003, affirmed the board’s ruling. Narducci appealed to CRAB.
*141CRAB, on February 23, 2004, adopted as its own the findings and decision of the DALA magistrate. Thus CRAB affirmed the decision of the board denying Narducci’s application for accidental disability retirement benefits, derivatively finding that Narducci had failed to carry her burden of proof with regard to causation. The magistrate’s conclusion was premised on four findings: (1) “that the mold found in the Ben-Hem School was also found in [Narducci’s] home”; (2) “that every clinician [on the regional medical panel] was unable to say whether [Narducci’s] home or the school caused her condition”; (3) that “on [Narducci’s] last day of work her symptoms flared at the Lilja School where she claimed to be asymptomatic”; and (4) that “[t]he one mold found in the Ben-Hem basement that appeared as green slime on the shower and showerhead was [Fjusarium mold, to which [Narducci] was not sensitive, by allergy scratch test."1 CRAB, through the administrative magistrate, also speculated that Narducci’s asthma could have been “idiopathic” or caused by “the viral bronchitis that preceded [its] onset.” The Superior Court judge referred exclusively to these findings in his decision, as well, and, based upon them, denied Narducci’s challenge to CRAB’s ruling.
*142In my view, reliance on the medical panel’s inability or unwillingness to issue a positive finding as to actual causation was improper as matter of law and should by itself entitle Narducci to a new hearing. No such hearing is necessary in this case, however, because the record contains no substantial evidence either to support CRAB’s decision or to undermine Narducci’s prima facie case. Narducci’s application for accidental disability retirement benefits should therefore, in my opinion, be approved.
1. The prima facie case. The record compels a positive finding on causation and it would be unfair to remand. The magistrate made no finding as to the credibility of Narducci’s medical experts and their opinions of causation. See Robinson v. Contributory Retirement Appeal Bd., 20 Mass. App. Ct. 634, 638 (1985). The issue of causation is “a matter beyond the common knowledge and experience of the hearing officer (and CRAB), and expert testimony was required to guide [her].” Id. at 639. “The probative value of the expert testimony is for the fact-finding tribunal to decide, and where there is conflicting expert testimony, the fact finder may completely discount the testimony of one expert and rely exclusively on the other.” Ibid. “However, where, as here, there is uncontradicted testimony concerning a subject which is beyond the common knowledge and experience of the finder of fact, that testimony may not be rejected without a basis for such rejection in the record.” Ibid. “Moreover, in keeping with the requirements of G. L. c. 30A, § 11(8), the fact-finding agency must make subsidiary findings of fact on the relevant issues and explain its reasons for rejecting the expert testimony based on those subsidiary findings.” Id. at 640.
In this case the magistrate stated reasons for her decision and I have determined those reasons to be erroneous. She stated no lawful reasons, then, for rejecting Narducci’s uncontradicted medical evidence. In this case the medical opinions are many and substantial. This is not a case where there is even a hint of quackery, despite mention by some of the experts that the plaintiff’s self-reporting was important in the diagnoses and *143opinions.2 Narducci has substantiated her claim as to causation with documented expert opinions from no fewer than four medical doctors — each one a respiratory specialist. Significantly, the independent medical examiner retained by the Board of Industrial Accidents, Dr. Ronald Dorris, was among these physicians. The relevant testimony of these medical professionals is summarized in the margin.3
*144Apparently even the doctor secured by Narducci’s employer was unwilling to directly contradict his colleagues’ opinion as to causation.* **4 It is more than evident that the medical testimony in this record fairly detracts from the weight of the surviving evidence relied upon by CRAB, as it in fact compels a positive finding as to causation. See Cohen v. Board of Registration in Pharmacy, 350 Mass. 246, 253 (1966); Robinson v. Contributory Retirement Appeal Bd., 20 Mass. App. Ct. at 639.
2. Certification by the regional medical panel. Among the prerequisites for the board to grant accidental disability retirement is written certification from a regional medical panel that the applicant “is mentally or physically incapacitated for further duty” and that the incapacity is “likely to be permanent” and “such as might be the natural and proximate result of the accident or hazard undergone on account of which such retirement is claimed.” G. L. c. 32, § 6(3)(a), as amended by St. 1946, c. 603, § 2. See G. L. c. 32, § 7(1). The certification required is of the medical plausibility that the incapacity could be the natural and proximate result of work place conditions. Panelists are neither required nor intended to certify the ultimate fact of causal connection. “The statute, in apt language (‘might be the . . . result’), makes a significant distinction from the requirement of an unqualified certification . . . .” Kelley v. Contributory Retirement Appeal Bd., 341 Mass. 611, 614 (1961). Accordingly, a medical certificate that states only that work place *145conditions did not cause the disability in question is deficient, as the panel has failed to perform its statutory charge of stating whether or not it is medically possible that the type of disability identified could result from the type of injury sustained or hazard undergone. See id. at 616; Noone v. Contributory Retirement Appeal Bd., 34 Mass. App. Ct. 756, 761-762 (1993).
The second of CRAB’s adopted findings, relying as it did upon the panel’s views with regard to cause-in-fact, was improper as matter of law.5 “The panel has no statutory authority to express an unqualified negative opinion as to causation, and such an opinion, if expressed, is a nullity.” Id. at 762. See Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. 246, 254-255 (1996) (extending prohibition to unqualified positive opinions as to causation); Fairbairn v. Contributory Retirement Appeal Bd., 54 Mass. App. Ct. 353, 359 (2002). The medical panel is assembled to “determin[e] the preliminary medical question which would normally be beyond the competence of the local board,” and its participation beyond that point is an incursion upon the role of the fact finder itself. Malden Retirement Bd. v. Contributory Retirement Appeal Bd., 1 Mass. App. Ct. 420, 424 (1973). Statements from the panel relating to cause-in-fact are “extraneous . . . and ... at best . . . gratuitous.” Wakefield Contributory Retirement Bd. v. Contributory Retirement Appeal Bd., 352 Mass. 499, 503 (1967). *146See Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. at 255.
In Narducci’s case, the opinions of the medical panelists with regard to cause-in-fact were solicited by counsel for the board by way of an interrogatory, which read:
“Please elaborate on the significance of the results from the engineering air quality study [i.e., the IAQS] done on both [Narducci’s] home and work environments. Since viable fungus spores were found in both the home and work environments, can you determine which source contributed primarily to the causation and continuation of [Narducci’s] condition?”
The doctors’ responses are set out in the margin.6 Although it is true that none of the three doctors was able to state conclusively that the mold at the Ben-Hem caused (or primarily caused) Narducci’s disability, it was highly improper for the question to have been placed before the panel in the first place. The language of the statute was crafted so as to avoid exactly this result. See Kelley v. Contributory Retirement Appeal Bd., 341 Mass. at 614. Moreover, if the panel lacks the statutory authority to express on its own initiative a positive or negative opinion as to cause-in-fact, then, a fortiori, an inconclusive finding by the panel rendered at the request of one of the litigants can be accorded no evidentiary weight by the board or CRAB. See Noone v. Contributory Retirement Appeal Bd., 34 Mass. App. Ct. at 762; Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. at 254-255; Fairbairn v. Contributory Retirement Appeal Bd., 54 Mass. App. Ct. at 359. “The medical panel ... is not charged with the duty to provide statements of any evidence. Its function is fully performed by making a certification . . . .” Mathewson v. Contributory Retirement Appeal Bd., *147335 Mass. 610, 615 (1957). See Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. at 255 (judge’s approbation of magistrate’s dependence upon ultra vires medical panel views was derivatively inappropriate).
It was error for CRAB to accept as evidence against Narducci the medical panel’s uncertainty7 as to causation-in-fact. The prejudicial effect of this error was likely extreme, since this improper evidence appears to have been the primary basis for CRAB’s ruling. Accordingly, I next look to the record to determine whether the appropriate remedy is remanding the matter for a new hearing or entering an order that Narducci’s application for accidental disability retirement be approved. See G. L. c. 30A, §§ 1(6), 14(7).
Substantial evidence test. Here, the first inquiry is whether the record contains substantial evidence to sustain CRAB’s finding “that the [pathogenic] mold found in the Ben-Hem School was also found in [Narducci’s] home.” I conclude that it does not, notwithstanding an appreciation of the rule that an agency decision, in order to be supported by substantial evidence, “need not be based upon the ‘clear weight’ of the evidence ... or even a preponderance of the evidence, but rather only upon ‘reasonable evidence,’ . . . i.e., ‘such evidence as a reasonable mind might accept as adequate to support a conclusion,’ after taking into consideration opposing evidence in the record.” Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. at 257 (citations omitted). See G. L. c. 30A, §§ 1(6), 14(7).
A strongly deferential standard of review applies to appeals brought under G. L. c. 30A, and the court is “not empowered to make a de nova determination of the facts, to make different credibility choices, or to draw different inferences from the facts found” by CRAB. Pyramid Co. of Hadley v. Architectural Barriers Bd., 403 Mass. 126, 130 (1988). Likewise, “[i]f the agency has, in the discretionary exercise of its expertise, made a ‘choice between two fairly conflicting views,’ and its selection *148reflects reasonable evidence, ‘[a] court may not displace [the agency’s] choice . . . even though the court would justifiably have made a different choice had the matter been before it de nova.’ ” Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. at 257, quoting from Southern Worcester County Regional Vocational Sch. Dist. v. Labor Relations Commn., 386 Mass. 414, 420 (1982). Nonetheless, the court’s approach must be “one of judicial deference and restraint, but not abdication.” Arnone v. Commissioner of the Dept. of Social Servs., 43 Mass. App. Ct. 33, 34 (1997). The circumstances of this case compel a reversal of CRAB’s decision because it was not based on substantial evidence. See G. L. c. 30A, § 14(7)(e).
a. The air quality report. The IAQS report8 is the only record evidence that might have supported the critical finding that the growths harmful to Narducci were present at both the Ben-Hem and her residence. However, the report is fundamentally flawed and provides no support for this finding. Here it is emphasized that I am not reappraising the evidence in the record or drawing inferences other than those made by CRAB. Rather, I conclude that, as matter of law, the nature of the report is such that it can support no inference whatsoever with regard to which substances were present, and in what concentrations, at any given location.9 The report, in other words, neither sustains nor refutes CRAB’s finding. As such, it cannot be said to provide the requisite “substantial evidence” in support of CRAB’s decision. See G. L. c. 30A, § 1(6).
The report is of no evidentiary value with regard to the location, identity, and concentration of growths for the plain reason *149that it does not state, for each discrete location,10 what growths were present and in what concentration. While the report does contain a listing of the growths that were found in at least one of the three locations, the list is aggregated and undifferentiated.11 See note 1, supra. The fact finder is given no indication — and has no scientific basis for inferring — which growths were discovered in each individual location. Since Narducci was sensitive to some of the listed growths but not to others, it is self-evident that the report’s failure to specify which growths were found in each distinct location renders the report useless with regard to whether offending mold was present both at the Ben-Hem and in Narducci’s home. Belatedly, I observe that all concentrations listed in the laboratory report are labeled only “FUNGI/MOLD VIABLE SPORES.” Inexplicably, the stated spore concentrations are merely sums, the component parts of which (i.e., the individual concentrations of each distinct type of growth identified) are nowhere reported. An undifferentiated and haphazard listing of all the growths found in all the locations provides no basis for any kind of inference as to which growths were found in each specific location, let alone the concentrations in which each growth occurred.12
The report is of no evidentiary value to the conclusion for which CRAB invoked it. Compare Commonwealth v. Johnson, 59 Mass. App. Ct. 164, 169 (2003) (record of drug test results inadmissible, in trial for operating motor vehicle while intoxicated, as vagueness of record would leave jury to speculate what concentration of drug was present in defendant’s system); Commonwealth v. Shellenberger, 64 Mass. App. Ct. 70, 76 (2005) (improper to admit evidence of amphetamines in de*150fendant’s system without “reliable evidence” as to concentration of drug). Because the record contains no other source purporting to identify what growths were present in Narducci’s home, it is clear that no substantial evidence exists to justify CRAB’s finding that the offending mold was present both at the Ben-Hem and in Narducci’s residence.
b. The Lilja School “flare-up” and the shower head green mold. Having eliminated from consideration both the uncertainty of the medical panel with regard to cause-in-fact and the IAQS report from Universal, I now examine the remainder of the record, and the administrative magistrate’s remaining two findings, to assess whether they provide a substantial basis for CRAB’s negative finding as to causation. The only other evidence cited by the magistrate and adopted by CRAB is (1) that on Narducci’s last day of work, her symptoms flared up at the Lilja School, a location where she had claimed to be asymptomatic, and (2) that the “green slime” found in Narducci’s office was Fusarium mold, to which Narducci was not sensitive. These findings are coupled with speculation that Narducci’s asthma could have been “idiopathic” or caused by an earlier bout of viral bronchitis. This is not strong evidence. The incident at the Lilja School is not relevant to the issue of causation, but instead merely speaks to the presence of a medical condition or disability in general. The “flare-up” at the Lilja School was an isolated incident, quite unlike the documented and medically supported reports of systematic respiratory problems closely correlated over an extended period of time with Narducci’s presence at the Ben-Hem.
With regard to the discovery of purportedly innocuous Fusarium mold at the Ben-Hem, it is sufficient to state, as noted above, see note 1, supra, that the affirmative presence of one growth cannot be taken as evidence that no other growths are present. Speculation that Narducci’s symptoms were “idiopathic” or caused by viral bronchitis is not appropriate when the record contains uncontroverted expert medical testimony to the contrary. See Robinson v. Contributory Retirement Appeal Bd., 20 Mass. App. Ct. at 639 (“where . . . there is uncontradicted testimony concerning a subject which is beyond the common knowledge and experience of the finder of fact, that testimony may not be *151rejected without a basis for such rejection in the record”).
To establish substantial evidence, it is not enough merely to demonstrate that the record contains “some evidence . . . from which a rational mind might draw the [same] inference” as did the administrative agency. Cohen v. Board of Registration in Pharmacy, 350 Mass. 246, 253 (1966). “[The] determination must be made ‘upon consideration of the entire record.’ ” New Boston Garden Corp. v. Assessors of Boston, 383 Mass. 456, 466 (1981), quoting from Cohen v. Board of Registration in Pharmacy, supra. That is, “[t]he substantiality of evidence must take into account whatever in the record fairly detracts from its weight.” Cohen v. Board of Registration in Pharmacy, supra, quoting from Universal Camera Corp. v. National Labor Relations Bd., 340 U.S. 474, 488 (1951). I conclude that there is not substantial evidence in the record to support CRAB’s decision.
It was error for the board to deny Narducci’s claim for accidental disability retirement benefits. The record contains no evidence contesting the medical panel’s unanimous certification that Narducci is physically no longer capable of performing the essential duties of a music teacher and that this incapacity is likely to be permanent.13 Accordingly, in light of my positive conclusions as to causation, I would hold that Narducci is entitled to accidental disability retirement benefits.14 The judgment should be reversed and a new judgment should enter reversing the decision of CRAB and directing that Narducci’s application be approved.

The fourth finding is misleadingly phrased insofar as it suggests that only a single variety of mold was detected in the Ben-Hem basement. The record neither supports nor refutes such an assertion, because the IAQS report indicates the discovery of Penicillium, Aspergillus, Cladosporium, Acremonium, Alternaría, Saprophyte, Epicoccum, and Rhizopus growths. (As will be discussed in more detail, the IAQS report fails to specify which growths were found, and in what concentrations, at each of the various testing sites.)
Furthermore, while a preliminary report of the outcome of the IAQS states that “green colored material . . . found on the floor and shower head” in Narducci’s office was “analyzed and found to contain heavy growth of Fusarium species [sz'c],” the final report makes no such taxonomic identification, and instead refers only to “green colored material . . . found on the floor and shower head.” Even assuming that this green substance “contain[ed] heavy growth of Fusarium,” it remains unclear whether it consisted entirely or only partially of that particular genus of mold. Also somewhat remarkable is that the preliminary IAQS report indicates that “Mrs. Narducci’s allergy testing included testing for Fusarium and she was found to have no reaction to this species ¡>zc].” Similarly, the final report noted that Narducci’s allergy testing indicated reactions to the Penicillium, Aspergillus, and Cladosporium genera. I simply note that, in a scientific study, one would expect the professional performing the IAQS to do so blindly, without advance knowledge of the test subject’s particular allergies.


My view should not be construed as prohibiting any fact finder, in the appropriate case, from rejecting the expert testimony by a credibility determination. However, in such a case, the fact finder must say so. See Robinson v. Contributory Retirement Appeal Bd., 20 Mass. App. Ct. at 640 & n.5.


As a preliminary matter, I note that “an employee may recover even when [her] injury is due in part to [her] own weakness or vulnerability; the employer must take [the] employee ‘as is.’... If a condition ... of work aggravates a preexisting health problem, the employee has suffered a ‘personal injury,’ and may recover from the employer for [the] entire disability, without apportionment,” Zerofski’s Case, 385 Mass. 590, 593 (1982), so long as the working condition is “identifiable . . . [and] not common and necessary to all or a great many occupations.” Id. at 595. See Adams v. Contributory Retirement Appeal Bd., 414 Mass. 360, 365 (1993).
Doctor Andrew Davidson: “In my opinion, it is most likely that [Narducci’s] disabilities are directly caused by her exposures to fungus and poor ventilation in the work place.” “I suspect that Mr. and Mrs. Narducci are correct in their presumed diagnosis of occupationally induced asthma from molds in the school building . . . .” “It is still my belief that this patient is suffering from occupational asthma as a cause of her symptoms.”
Doctor Michael Lawrence: “Now that we have confirmed the diagnosis of asthma with a positive Methacholine Challenge, I do feel that there is a defin[i]te relationship between exacerbation of her symptoms and exposure to whatever seems to be causing her difficulty [at the Ben-Hem], ... I have suggested that [Narducci] not return to work because of exacerbation of her symptoms . . . .”
Doctor David Christiani: “The time course of [Narducci’s] illness and recovery pattern is very typical in my opinion of occupational related asthma and I have no reason to doubt that despite the fact that a single agent may be difficult to identify, this represents an occupational related asthma condition.” “Clearly, indoor air quality problems at [the Ben-Hem] substantially aggravated and accelerated [Narducci’s] condition.” “I . . . believe that the [Ben-Hem] was a substantial, i.e. major cause of [Narducci’s] current disability.” See May’s Case, 67 Mass. App. Ct. 209, 210-213 (2006) (in order to be deemed predominant contributing cause under workers’ compensation act, given cause need not be greater than sum of all other causes).
Doctor Ronald Dorris: “My diagnosis is Asthma and Rhinitis, Occupational, due to or aggravated by employment in the [Ben-Hem], The causal relationship is based on my examination and the history provided to me. My reason for this causal relationship opinion is based on extensive experience with such *144patients and the accurate ring of [Narducci’s] history and the sequence of events, with appropriate documentation of [Narducci’s] symptoms through spirometric testing.” “[Narducci’s] excellent [i.e., thorough] history supports of [sic] the relation of her symptoms to her work site. As symptoms and respiratory reactivity worsen they usually spread so that additional locations and exposures cause symptoms. Therefore the initial history is very important. [Narducci’s initial history] clearly incriminates the lowest floor of the [Ben-Hem]. ... If [Narducci’s] history is accepted as reliable, particularly if it is reinforced by similar complaints from other employees, then the relationship between [Narducci’s] symptoms and her exposures [at the Ben-Hem] should be accepted.”


Doctor John Davis, who examined Narducci on behalf of the town of Natick, stated: “It is my interpretation of the multiple physicians who have supported Ms. Narducci’s permanent disability from gainful employment, that the basis of their [diagnosis of] disability is in large part based on [Narducci’s] ongoing self reporting of respiratory symptoms.” I have found no authority to suggest that self-reporting of symptoms is contrary to law or good medicine.


Formerly, when a certificate acknowledged the medical plausibility of causation and then went on to state the panel’s own views as to cause-in-fact, the panel’s assessment, whether adverse to the claimant or favorable, properly came before the board “in the nature of evidence.” Kelley v. Contributory Retirement Appeal Bd., 341 Mass. at 616. See Cassier v. Contributory Retirement Appeal Bd., 332 Mass. 237, 239 (1955); Shrewsbury Retirement Bd. v. Contributory Retirement Appeal Bd., 5 Mass. App. Ct. 379, 381 (1977). In general, this practice is no longer supported by Massachusetts case law. An exception is the distinction sometimes drawn between affirmative and negative “certifications” of actual cause. An affirmative certificate from the medical panel as to cause-in-fact may sometimes be taken by the board as “some evidence” on the issue of actual cause. See Blanchette v. Contributory Retirement Appeal Bd., 20 Mass. App. Ct. 479, 483 (1985); Noone v. Contributory Retirement Appeal Bd., 34 Mass. App. Ct. at 763 n.12; Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. 246, 254 (1996). However, this practice is also eroding. Compare Lisbon v. Contributory Retirement Appeal Bd., 41 Mass. App. Ct. at 254-255.


Doctor William Fishbaugh, Jr., responded: “[W]hether the home environment or the work environment. . . was the major contributor, it’s spores, and it doesn’t make any difference if it is at home or at work. It was found that there were spores in [Narducci’s] work environment.”
Doctor Thomas Morris, m, responded: “I am unable to elaborate on the significance of the results of the engineering air quality studies beyond what is in the reports themselves. I cannot determine which source contributed primarily to the causation and continuation of [Narducci’s] condition.”
Doctor Ronald Sen responded: “It is impossible to determine which sources of exposure contributed proportionally to [Narducci’s] symptoms.”


Because the board’s interrogatory erroneously presumed the legitimacy of the IAQS report, and incorporated that report by reference in its question, the uncertainty of the medical panelists was virtually guaranteed. The IAQS report will be discussed in more detail.


These documents, hereinafter referred to collectively as the “report,” consist of a preliminary summary report and a final report.


I note, but do not rely upon, the uncontradicted expert testimony placed before CRAB by Narducci. Certified industrial hygienist Thomas Hamilton testified that (1) the IAQS procedure followed by Universal had been largely abandoned by the industry by the time the test was conducted in 1994; (2) the “more standard” Anderson N6 test was available no later than 1986; (3) the selected IAQS procedure was found to kill specimens during the testing process and thus could grossly underestimate spore counts; and (4) the selected IAQS procedure only tested for viable (live) spores despite the fact that dead spores are also potentially pathogenic. I will assume, arguendo, that the reported counts accurately reflect the number of spores present in each location.


The Ben-Hem, the Lilja School, and Narducci’s residence were the three buildings tested.


The board emphasizes the testimony of Narducci’s own expert witness that the genera of molds to which she proved sensitive (Penicillium, Aspergillus, and Cladosporium) are “the most common molds” and tend to be present “in nearly every sample we collect.” A substantial caveat has been omitted by the board: that there are individual species of molds in these three genera which are not common and are sometimes pathogenic.


Separately, I note the obvious fact that the report does not provide any grounds for an inference that only the growths identified in the report were present at any or all of the testing sites. At most, one can exclude only those growths actually tested for and found to be absent.


Doctor Davis (see note 4, supra) reported that he was “unable to document any specific organic disease of the respiratory tract at this time that would account for [Narducci] being considered as totally disabled from gainful employment.” For present purposes, it is not relevant whether Narducci is disabled from all gainful employment. The proper inquiry is instead whether she is disabled in such a way as to preclude further service as a music teacher. See Quincy Retirement Bd. v. Contributory Retirement Appeal Bd., 340 Mass. 56, 60 (1959) (“the incapacity referred to is the substantial inability of an applicant to perform the duties of [her] particular job or work of a similar nature or for which [her] training and qualifications fit [her]”).


In my view there would be no need for consideration of Narducci’s additional claim that CRAB committed an error of law by effectively requiring proof of an “unusually traumatic event.”